DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is made non-final.
Claims 14-24 are pending in the case. Claims 14 and 21-24 are independent claims. Claims 1-13 have been canceled.

Priority
Acknowledgement is made of Applicant’s claim for foreign priority in this national stage application under 35 U.S.C. 371 via Japanese application PCT/JP2018/010614 filed 03/16/2018.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.

Claim Objections
Claims 14, 16, 18, 19, and 21-24 are objected to because of the following informalities:
Independent claim 14 recites “an elapsed time determination process”, “a process in the first window”, “a predetermined process”, and “a process for transmitting the web page data”. Due to the inclusion of various processes in the claim language, Applicant is advised to more specifically and consistently 
Dependent claims 16, 18, and 19 also refer to “a process” and are objected to for the same reason as claim 14.
Independent claims 21-24 similarly recite various processes and are objected for the same reason as claim 14.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 20 recites “the process of the program executed by the terminal device”. However, claim 14, on which claim 20 depends, recites “an elapsed time determination process”, “a process in the first window”, “a predetermined process”, and “a process for 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 14-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract ideas without significantly more.

Claim 14 recites calculating an elapsed time from a difference between an obtained first time information and second time information and then comparing the calculated elapsed time and a threshold time to execute a predetermined process. Firstly, the limitation of calculating an elapsed time by calculating a difference is a process that recites a numerical equation. A claim that recites a mathematical calculation, when the claim is given its broadest reasonable interpretation in light of the specification, will be considered as falling within the "Mathematical Concepts" grouping of abstract ideas. Secondly, the limitation involving a comparison between the elapsed time and a threshold time, under its broadest reasonable interpretation, covers 
Neither of these judicial exceptions is integrated into a practical application. Additional elements include the recitations for generic computer components including “an information processing device”, “at least one memory”, and “at least one process” for storing and executing computer program code. Such elements are recited at a high-level of generality such that they amount no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract ideas. The claim is directed to abstract ideas.
Furthermore, the mere act of obtaining, or gathering, data, like first time information and second time information, as well as transmitting web page data of the first window to the terminal device for presentation are considered as insignificant extra-solution activities. As explained by the Supreme Court, the addition of insignificant Parker v. Flook, 437 U.S. 584, 588-89, 198 USPQ 193, 196 (1978). In Flook, the Court reasoned that "[t]he notion that post-solution activity, no matter how conventional or obvious in itself, can transform an unpatentable principle into a patentable process exalts form over substance. A competent draftsman could attach some form of post-solution activity to almost any mathematical formula". 437 U.S. at 590; 198 USPQ at 197; Id. (holding that step of adjusting an alarm limit variable to a figure computed according to a mathematical formula was "post-solution activity"). See also Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 79, 101 USPQ2d 1961, 1968 (2012) (additional element of measuring metabolites of a drug administered to a patient was insignificant extra-solution activity). For demonstration of these activities being well-known, routine, and conventional, see at least paragraphs [0019], [0025], and [0029] and FIG. 3 of Park (US 2013/0166392 A1). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract ideas.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the reasons as discussed above. The claim is not patent eligible.

	Claim 15 recites determining whether the second window is focused or unfocused and, if unfocused, terminating the elapsed time determination process. Under its broadest reasonable interpretation, the “determining” and “terminating” covers 

	Claim 16 recites transmitting elapse information to the information processing device when the elapsed time passes over the threshold time or more. This represents an insignificant extra-solution activity. As explained by the Supreme Court, the addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional. Parker v. Flook, 437 U.S. 584, 588-89, 198 USPQ 193, 196 (1978). In Flook, the Court reasoned that "[t]he notion that post-solution activity, no matter how conventional or obvious in itself, can transform an unpatentable principle into a patentable process exalts form over substance. A competent draftsman could attach some form of post-solution activity to almost any mathematical formula". 437 U.S. at 590; 198 USPQ at 197; Id. (holding that step of adjusting an alarm limit variable to a figure computed according to a mathematical formula was "post-solution activity"). See also Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 79, 101 USPQ2d 1961, 1968 (2012) (additional 

	Claim 17 recites updating user information when elapse information is received. This represents an insignificant extra-solution activity. As explained by the Supreme Court, the addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional. Parker v. Flook, 437 U.S. 584, 588-89, 198 USPQ 193, 196 (1978). In Flook, the Court reasoned that "[t]he notion that post-solution activity, no matter how conventional or obvious in itself, can transform an unpatentable principle into a patentable process exalts form over substance. A competent draftsman could attach some form of post-solution activity to almost any mathematical formula". 437 U.S. at 590; 198 USPQ at 197; Id. (holding that step of adjusting an alarm limit variable to a figure computed according to a mathematical formula was "post-solution activity"). See also Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 79, 101 USPQ2d 1961, 1968 (2012) (additional element of measuring metabolites of a drug administered to a patient was insignificant extra-solution activity). For demonstration of this act being well-known, routine, and conventional, see at least paragraphs [0019-0020], [0025], and [0030] and FIG. 3 of Park (US 2013/0166392 A1).

	Claim 18 recites transmitting information on content presented in the second window to the information processing device when the elapsed time reaches the Parker v. Flook, 437 U.S. 584, 588-89, 198 USPQ 193, 196 (1978). In Flook, the Court reasoned that "[t]he notion that post-solution activity, no matter how conventional or obvious in itself, can transform an unpatentable principle into a patentable process exalts form over substance. A competent draftsman could attach some form of post-solution activity to almost any mathematical formula". 437 U.S. at 590; 198 USPQ at 197; Id. (holding that step of adjusting an alarm limit variable to a figure computed according to a mathematical formula was "post-solution activity"). See also Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 79, 101 USPQ2d 1961, 1968 (2012) (additional element of measuring metabolites of a drug administered to a patient was insignificant extra-solution activity). For demonstration of this act being well-known, routine, and conventional, see at least FIGS. 2-3 and paragraphs [0024-0025] and [0029-0030] of Park (US 2013/0166392 A1).

	Claim 19 recites generating web page data of the first window and transmitting a request of web page data presented in the second window after obtaining the first time information when operation information to transition from the first window to the second window is received. This represents an insignificant extra-solution activity. As explained by the Supreme Court, the addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional. Parker v. Flook, 437 U.S. 584, 588-89, 198 USPQ 193, 196 (1978). Flook, the Court reasoned that "[t]he notion that post-solution activity, no matter how conventional or obvious in itself, can transform an unpatentable principle into a patentable process exalts form over substance. A competent draftsman could attach some form of post-solution activity to almost any mathematical formula". 437 U.S. at 590; 198 USPQ at 197; Id. (holding that step of adjusting an alarm limit variable to a figure computed according to a mathematical formula was "post-solution activity"). See also Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 79, 101 USPQ2d 1961, 1968 (2012) (additional element of measuring metabolites of a drug administered to a patient was insignificant extra-solution activity). For demonstration of this act being well-known, routine, and conventional, see at least paragraphs [0019], [0025], and [0028] and FIG. 3 of Park (US 2013/0166392 A1).

	Claim 20 recites executing the process on a browser in the terminal device. This represents an insignificant extra-solution activity. As explained by the Supreme Court, the addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional. Parker v. Flook, 437 U.S. 584, 588-89, 198 USPQ 193, 196 (1978). In Flook, the Court reasoned that "[t]he notion that post-solution activity, no matter how conventional or obvious in itself, can transform an unpatentable principle into a patentable process exalts form over substance. A competent draftsman could attach some form of post-solution activity to almost any mathematical formula". 437 U.S. at 590; 198 USPQ at 197; Id. (holding that step of adjusting an alarm limit variable to a figure computed according to a mathematical formula was "post-solution activity"). See also Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 79, 101 USPQ2d 1961, 1968 (2012) (additional element of measuring metabolites of a drug administered to a patient was insignificant extra-solution activity). For demonstration of this act being well-known, routine, and conventional, see at least paragraphs [0016-0019] and FIG. 1 of Park (US 2013/0166392 A1).

	Claim 21 recites an information processing method with corresponding limitations to the information processing device of claim 14 and is therefore rejected on the same premise.

	Claim 22 recites a non-transitory computer-readable storage medium with corresponding limitations to the information processing device of claim 14 and is therefore rejected on the same premise.

Claim 23 recites calculating an elapsed time from a difference between an obtained first time information and second time information and then comparing the calculated elapsed time and a threshold time to execute a predetermined process. Firstly, the limitation of calculating an elapsed time by calculating a difference is a process that recites a numerical equation. A claim that recites a mathematical calculation, when the claim is given its broadest reasonable interpretation in light of the specification, will be considered as falling within the "Mathematical Concepts" grouping of abstract ideas. Secondly, the limitation involving a comparison between the elapsed time and a threshold time, under its broadest reasonable interpretation, covers 
Neither of these judicial exceptions is integrated into a practical application. Additional elements include the recitations for generic computer components including “a terminal device” on which the method is executed. Such an element is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, the additional element does not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract ideas. The claim is directed to abstract ideas.
Furthermore, the mere act of obtaining, or gathering, data, like first time information and second time information, is considered an insignificant extra-solution activity. As explained by the Supreme Court, the addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional. Parker v. Flook, 437 U.S. 584, 588-89, 198 USPQ 193, 196 Flook, the Court reasoned that "[t]he notion that post-solution activity, no matter how conventional or obvious in itself, can transform an unpatentable principle into a patentable process exalts form over substance. A competent draftsman could attach some form of post-solution activity to almost any mathematical formula". 437 U.S. at 590; 198 USPQ at 197; Id. (holding that step of adjusting an alarm limit variable to a figure computed according to a mathematical formula was "post-solution activity"). See also Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 79, 101 USPQ2d 1961, 1968 (2012) (additional element of measuring metabolites of a drug administered to a patient was insignificant extra-solution activity). For demonstration of these activities being well-known, routine, and conventional, see at least paragraphs [0019], [0025], and [0029] and FIG. 3 of Park (US 2013/0166392 A1). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract ideas.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the reasons as discussed above. The claim is not patent eligible.

Claim 24 recites a non-transitory computer-readable storage medium with corresponding limitations to the information processing method of claim 23 and is therefore rejected on the same premise.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 14-24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park (US 2013/0166392 A1).

Regarding claim 14, Park teaches an information processing device (information processing device corresponds to the configuration of an apparatus seen in FIG. 1, including operating server 100, database 200, and user terminal 300) comprising:

at least one processor configured to access said computer program code and operate as instructed by said computer program code ([0018-0019]: user terminal 300 inherently includes a processor to access user program 400), said computer program code including:
page generating code configured to cause at least one of said at least one processor to generate web page data of a first window ([0019], FIG. 3 and [0025]: web page data of a first window is generated when the user terminal connects to a web site, the generation of which results in display of the web page) including a program causing a terminal device (user terminal 300 of FIG. 1 and [0019]) to execute an elapsed time determination process for:
obtaining first time information at a timing of a transition from the first window to a second window ([0019], FIG. 3, [0025], and [0029]: first window transitions to a second window at S112 when advertisement content in the first window/connected web page is outputted in a new window. This first time is necessarily obtained since the total exposure time of the advertisement content is determined. That is, first time information indicates the beginning of such an exposure time),
obtaining second time information at a timing during which a process in the first window is executable in a state after the transition to the second window ([0019], FIG. 3 and [0025]: second time corresponds to when second window is terminated, during which a process in the first window is executable in a state after the transition to the 
calculating an elapsed time from a difference between the first time information and the second time information ([0019], FIG. 3 and [0025]: At S116, an elapsed time from a difference between the first time information and the second information is equivalent to the exposure time of the advertisement content), and
executing a predetermined process according to a comparison between the elapsed time and a threshold time ([0019-0020], FIG. 3 and [0025]: according to a comparison between the elapsed time and threshold time at S118-S120, a predetermined process, such as at least calculating and storing advertisement rates and user points at S124, is executed); and
presentation control code configured to cause at least one of said at least one processor to execute a process for transmitting the web page data of the first window to the terminal device and causing the terminal device to present the web page data ([0019], FIG. 3 and [0025]: web page data of a first window is presented when web page data is transmitted to the terminal device via connection with the website provided by the operating server 100).

Regarding claim 15, Park further teaches the information processing device according to claim 14, wherein
the page generating code is further configured to cause at least one of said at least one processor to determine whether the second window is focused, and when determining that the second window is unfocused the page generating code is further 

Regarding claim 16, Park further teaches the information processing device according to claim 14, wherein
the elapsed time determination process includes a process for transmitting elapse information to the information processing device when the elapsed time passes over the threshold time or more (FIG. 3 and [0025]: when elapsed time passes over the threshold time or more, as seen in S119-S120, this elapse information is transmitted to the information processing device at S122, specifically the operating server portion of the information processing device).

Regarding claim 17, Park further teaches the information processing device according to claim 16, updates user information when the elapse information is received ([0019-0020], FIG. 3, [0025], and [0030]: user information, such as user points, is updated when the elapse information is received as seen in S124).

Regarding claim 18, Park further teaches the information processing device according to claim 14, wherein
when the elapsed time reaches the threshold time or more, the elapsed time determination process includes a process for transmitting information on content presented in the second window to the information processing device (FIGS. 2-3, [0024-0025], [0029-0030]: when the elapsed time reaches the threshold time or more, information on content, such as time data in relation to the sensed exposure time of the advertisement content, is transmitted to the operating server at S122. Based on this transmitted information on the advertisement content, the operating server calculates and stores advertisement rates and user points at S124).

Regarding claim 19, Park further teaches the information processing device according to claim 14, wherein
when receiving operation information to transition from the first window to the second window, the page generating code is further configured to cause at least one of said at least one processor to generate the web page data of the first window including a program causing the terminal device to execute a process for transmitting a request of web page data presented in the second window after obtaining the first time information ([0019], FIG. 3, [0025], and [0028]: operation information to transition from first window to second window is received at S110. Web page data of the first window, such as the advertisement content in the connected web page, is generated. A request of web page data corresponding to the advertisement content presented in the second window is 

Regarding claim 20, Park further teaches the information processing device according to claim 14, wherein
the process of the program executed by the terminal device is executed on a browser in the terminal device ([0016-0019] and FIG. 1: user program 400 is executed on a browser in the terminal device since the user terminal 300 accesses the connected web site).

Regarding claim 21, Park teaches the information processing method executed by an information processing device, comprising operations with corresponding limitations to the information processing device of claim 14.

Regarding claim 22, Park teaches a non-transitory computer-readable storage medium that records a program, the program causing an information processing device to execute operations with corresponding limitations to the information processing device of claim 14.

Regarding claim 23, Park teaches an information processing method executed by a terminal device (user terminal 300 of FIG. 1 and [0019]), comprising:

obtaining second time information at a timing during which a process in the first window is executable in a state after the transition to the second window ([0019], FIG. 3 and [0025]: second time corresponds to when second window is terminated, during which a process in the first window is executable in a state after the transition to the second window. For example, a process of determining the exposure time of the advertisement content is executable at S116);
calculating an elapsed time from a difference between the first time information and the second time information ([0019], FIG. 3 and [0025]: At S116, an elapsed time from a difference between the first time information and the second information is equivalent to the exposure time of the advertisement content); and
executing a predetermined process according to a comparison between the elapsed time and a threshold time ([0019-0020], FIG. 3 and [0025]: according to a comparison between the elapsed time and threshold time at S118-S120, a predetermined process, such as at least calculating and storing advertisement rates and user points at S124, is executed).

Regarding claim 24, Park teaches a non-transitory computer-readable storage medium that records a program, the program causing a terminal device to execute operations with corresponding limitations to the information processing method of claim 23.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to the attached PTO-892 for additional prior art. Of particular relevance are:
US 20140019589 A1: websites are associated with advertisement sites and viewing times are monitored according to active tab
US 7660737 B1: accumulating rewards for viewing advertisements
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNY NGUYEN whose telephone number is (571)272-4980. The examiner can normally be reached M-Th 7AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW ELL can be reached on (571)270-3264. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/K.N./Examiner, Art Unit 2171                                                                                                                                                                                                        
/MATTHEW ELL/Supervisory Primary Examiner, Art Unit 2171